Exhibit 10.5

 

 

 

 

SOLID BIOSCIENCES INC.

Restricted Stock Unit Agreement

Solid Biosciences Inc. (the “Company”) hereby grants the following restricted
stock units pursuant to its 2020 Equity Incentive Plan.  The terms and
conditions attached hereto are also a part hereof.

 

Notice of Grant

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of restricted stock units (“RSUs”) granted:

 

Vesting Start Date:

 

 

Vesting Schedule:

 

Vesting Date:

Number of RSUs that Vest:

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

Solid Biosciences inc.

Signature of Participant

 

 

 

 

 

By:

 

Street Address

 

 

Name of Officer

 

 

 

Title:

City/State/Zip Code

 

 

 

 




 

 

ActiveUS 179511573v.1

--------------------------------------------------------------------------------

 

Solid Biosciences Inc.

 

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

 

1.Award of Restricted Stock Units. In consideration of services rendered and to
be rendered to the Company, by the Participant, the Company has granted to the
Participant, subject to the terms and conditions set forth in this Restricted
Stock Unit Agreement (this “Agreement”) and in the Company’s 2020 Equity
Incentive Plan (the “Plan”), an award with respect to the number of restricted
stock units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”).  Each RSU represents the right to
receive one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.  

2.Vesting.  The RSUs shall vest in accordance with the Vesting Schedule set
forth in the Notice of Grant (the “Vesting Schedule”).  Any fractional shares
resulting from the application of any percentages used in the Vesting Schedule
shall be rounded down to the nearest whole number of RSUs.  Upon the vesting of
the RSU, the Company will deliver to the Participant, for each RSU that becomes
vested, one share of Common Stock, subject to the payment of any taxes pursuant
to Section 7.  The Common Stock will be delivered to the Participant as soon as
practicable following each vesting date, but in any event within 30 days of such
date.  

3.Forfeiture of Unvested RSUs Upon Cessation of Service.  In the event that the
Participant ceases to be an Eligible Participant (as defined below) for any
reason or no reason, with or without cause, all of the RSUs that are unvested as
of the time of such cessation shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such cessation.  The Participant shall have no further rights
with respect to the unvested RSUs or any Common Stock that may have been
issuable with respect thereto.  The Participant shall be an “Eligible
Participant” if he or she is an employee, director or officer of, or consultant
or advisor to, the Company or any other entity the employees, officers,
directors, consultants or advisors of which are eligible to receive awards of
RSUs under the Plan.

4.Restrictions on Transfer.  The Participant shall not sell, assign, transfer,
pledge, hypothecate, encumber or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any RSUs, or any interest therein. The
Company shall not be required to treat as the owner of any RSUs or issue any
Common Stock to any transferee to whom such RSUs have been transferred in
violation of any of the provisions of this Agreement.

5.Rights as a Stockholder.  The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock that may
be issuable with respect to the RSUs until the issuance of the shares of Common
Stock to the Participant following the vesting of the RSUs.  

6.Provisions of the Plan.  This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.  

 

ActiveUS 179511573v.1

--------------------------------------------------------------------------------

 

7.Tax Matters.  

(a)Acknowledgments; No Section 83(b) Election.  The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s tax liability that may arise
in connection with the acquisition, vesting and/or disposition of the RSUs.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, (the “Code”) is available with respect to
RSUs.  

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, and the Participant is permitted to do so under the
Company’s insider trading policy, the Participant shall execute the instructions
set forth in Schedule A attached hereto (the “Automatic Sale Instructions”) as
the means of satisfying such tax obligation.  If the Participant does not
execute the Automatic Sale Instructions prior to an applicable vesting date,
then the Participant agrees that if under applicable law the Participant will
owe taxes at such vesting date on the portion of the award then vested the
Company shall be entitled to immediate payment from the Participant of the
amount of any tax required to be withheld by the Company.  The Company shall not
deliver any shares of Common Stock to the Participant until it is satisfied that
all required withholdings have been made.  

8.Miscellaneous.

(a)Section 409A.  The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Code and the
Treasury Regulations issued thereunder (“Section 409A”).  The delivery of shares
of Common Stock on the vesting of the RSUs may not be accelerated or deferred
unless permitted or required by Section 409A.

(b)Participant’s Acknowledgements.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) agrees that in accepting
this award, he or she will be bound by any clawback policy that the Company may
adopt in the future.

 

ActiveUS 179511573v.1

--------------------------------------------------------------------------------

 

Schedule A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

 

(a)Upon any vesting of RSUs pursuant to Section 2 hereof, the Company shall
arrange for the sale of such number of shares of Common Stock issuable with
respect to the RSUs that vest pursuant to Section 2 as is sufficient to generate
net proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
vesting of the RSUs (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the net proceeds of such sale shall be delivered to the
Company in satisfaction of such tax withholding obligations.

(b)The Participant hereby appoints the Chief Executive Officer, the Chief
Financial Officer and the Chief Legal Officer, and any of them acting alone and
with full power of substitution, to serve as his or her attorneys in fact to
arrange for the sale of the Participant’s Common Stock in accordance with this
Schedule A.  The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the shares pursuant to this Schedule A.

(c)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock.  The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

Participant Name:

 

Date:

 

 

 

ActiveUS 179511573v.1